DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, formula (I-3) for anionic-cationic-nonionic surfactant, claims 1-3 and 7-8 , wherein:
Rh is C5-50 monocyclic cycloalkyl,
Rc is C1-20 linear or branced alkenyl, 
Rd is linear alkylene, and 
Rp is -(CH3CHCH2-O)m’-(CH2-CH2-O)n’-L-Salt,  wherein L is linear alkylene, and Salt is COOM with M being alkali metal, 
 in the reply filed on  9 November 2022  is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because Applicant has not pointed out any error in the examiner's reasons for distinctness.
The requirement is still deemed proper and is therefore made FINAL.
Claims  4-6  and 9-10 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5922663 (Gabriel).
Regarding claims 1-2, Gabriel teaches an amphoteric gemini surfactant of the formula (col. 18, line 60-65 -col. 19, line 20, formula VII):

    PNG
    media_image1.png
    205
    257
    media_image1.png
    Greyscale



Wherein:
R is independently C1-C22 alkyl (col. 16, line 44-46), which meets the claimed Rh;   
R1 is hydrogen or C1 to C22 alkyl (col. 16, line 55-56), which encompasses the claimed Rc, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I ; 
R2 can be a polyether group [-O(EO)a-(PO)b-] , wherein a and b are numbers from 0 to  100, preferably  a is 0 to 30 and be is 0 top 10,  EO represents ethyleneoxy  radicals, PO represents propyleneoxy radicals,  Z is CH2COOY, Y is alkali meal , alkaline earth metal or  ammonium (col. 16, line 48-66, and col. 19, line 12-15), which meets the claimed m’ and n’,  and renders the claimed Rp  obvious, for example, when b is 0 and claimed m’ is 0,  R2-Z  meets the formula of the claimed Rp. 
t can be  1, and the compound is cationic quaternary compound (col.16, line 63-66 and col.19, line 15-17), wherein the counterion can be a halogen (col. 20, line 20-28);  and 
 R3 is C1 to C10 alkyl  (col.19, line 18-20), which meets the claimed Rd,
which renders the claimed formula (I-3)  with x’’’ being 2  and the surfactant obvious. 
Regarding claim 3, as depicted in formula VII of Gabriel, the number of X- is 0, i.e.,  e1, the number of N+ is 2, i.e., e2=2,  the number of COO_ is 2, i.e., e3=2, and the number of Y is 2, i.e., e4=2, which meets the claimed e2=e3, 0≤e1≤e2, 0≤e4≤e3.    
Regarding claims 7-8,  Gabriel teaches adding the surfactant to water in a concentration of  1gm per liter  of cold water(col.26, line  40-41 and line 63- col.27, line 1),  which is about 0.1 wt.%, which meets the claimed concentration and fluid.  It is noted that “for tertiary oil recovery” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II).
Further,  Gabriel teaches the water is for  laundry  thus one of ordinary skill would expect that  no inorganic alkali in the water (col. 26, line 40-43).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766